DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
This communication is in response to the amendment filed 3/25/22.  Claims 1, 2, 10, 11, 17, 19, and 20 have been amended.  Claims 5 and 14 have been canceled.  Claims 1-4, 6-13, and 15-20 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6-13, and 15-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 10-13 and 15-18 are directed to a method (i.e., a process), claims 1-4 and 6-9 are directed to a system (i.e., a machine), and claims 19 and 20 are directed to a non-transitory computer-readable storage medium (i.e., a machine).  Accordingly, claims 1-4, 6-13, and 15-20 are all within at least one of the four statutory categories.
2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts.
Representative independent claim 10 includes limitations that recite at least one abstract idea.  Specifically, independent claim 10 recites:
10. A computer-implemented method, comprising: presenting, on a display of an infusion device configured to deliver a medication to a patient, a first patient parameter and a second patient parameter of one or more patient parameters of the patient; receiving, via a user interface of the display, a first entry, the first entry including a first value of the first patient parameter; determining, based on the entered first value of the first patient parameter, a default value of the second patient parameter, wherein the determining comprises: retrieving the default value of the second patient parameter from a data storage in communication with the display, the data storage comprising one or more default values corresponding to each patient parameter of the one or more patient parameters; presenting, on the display of the infusion device, the determined default value of the second patient parameter; and receiving, via the user interface, a second entry, the second entry including a second value of the second patient parameter, the second value being an adjustment of the default value of the second patient parameter that is an accurate representation of the second patient parameter; and causing delivery of the medication to the patient via the infusion device based on at least the second value.
The Examiner submits that the foregoing underlined limitations constitute “a mental process” because presenting parameters and values, receiving entries, and determining a default value amount to observations/evaluations/judgments/analyses that can, at the currently claimed high level of generality, be practically performed in the human mind or with pen and paper.  Furthermore, the limitation of “causing delivery of the medication to the patient…” constitutes “certain methods of organizing human activity” because it involves managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
Accordingly, the claim recites at least one abstract idea.
2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  
The limitations of claims 1, 10, and 19, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind and certain methods of organizing human activity but for the recitation of generic computer components. That is, other than reciting a display, device, data storage, at least one data processor, at least one memory, user interface, and a non-transitory computer-readable storage medium used to perform the limitations, nothing in the claim elements precludes the steps from practically being performed in the mind or from being certain methods of organizing human activity. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind or certain methods of organizing human activity but for the recitation of generic computer components, then it falls within the “Mental Processes” and “certain methods of organizing human activity” groupings of abstract ideas. Accordingly, the claims recite an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the display, device, data storage, at least one data processor, at least one memory, user interface, and a non-transitory computer-readable storage medium are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of presenting data, receiving data, and determining data) such that it amounts no more than mere instructions to apply the exception using generic computer components. Regarding the additional limitation of causing delivery of the medication to the patient via the infusion device, the Examiner submits that a claim limitation can integrate a judicial exception by applying or using the judicial exception(s) to effect a particular treatment or prophylaxis for a disease or medical condition. In this case, the treatment or prophylaxis limitation is not “particular”, i.e., specifically identified so that it does not encompass all applications of the judicial exception(s). Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (see 2019 PEG and MPEP § 2106.05). Their collective functions merely provide conventional computer implementation. 
Claims 2-4, 6-9, 11-13, 15-18, and 20 are ultimately dependent from Claim(s) 1, 10, and 19 and include all the limitations of Claim(s) 1, 10, and 19. Therefore, claim(s) 2-4, 6-9, 11-13, 15-18, and 20 recite the same abstract idea. Claims 2-4, 6-9, 11-13, 15-18, and 20 describe further limitations regarding the dose, the parameters, the default values, presenting values/parameters, determining a third default value, and receiving a third entry. These are all just further describing the abstract idea recited in claims 1, 10, and 19, without adding significantly more.  
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, representative independent claim 10 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for reasons the same as those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
Regarding the additional limitations directed to retrieving the default value from a data storage, all of which the Examiner submits merely add insignificant extra-solution activity to the abstract idea or are claimed in a merely generic manner (e.g., at a high level of generality), the Examiner further submits that such steps are not unconventional as they merely consist of Storing and retrieving information in memory.  See MPEP 2106.05(d)(II).  
The dependent claims do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.  
Therefore, claims 1-4, 6-13, and 15-20 are ineligible under 35 USC §101.

Claim Objections
Claim 1 is objected to because of the following informalities:  change “a patient” to “the patient” at line 4.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-13, and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hickle et al. (US 2003/0135087 A1) in view of Hultgren et al. (US 2016/0175076 A1).
(A) Referring to claim 10, Hickle discloses a computer-implemented method (Fig. 1 and abstract of Hickle), comprising: 
presenting, on a display of an infusion device configured to deliver a medication to a patient, a first patient parameter and a second patient parameter of one or more patient parameters (Figures 1, 20, & 21, and para. 10-15 & 61 of Hickle; note a user interface for a sedation and analgesia delivery system and the UI displays patient data); 
receiving, via a user interface of the display, a first entry, the first entry including a first value of the first patient parameter (para. 129 and Fig. 20 of Hickle; FIG. 20 shows an example display of a patient information display 110. Patient information display 110 may provide data entry boxes for the entry of patient weight, height, age and gender. The patient name and identification may also be part of the entered data); 
receiving, via the user interface, a second entry, the second entry including a second value of the second patient parameter, the second value being an adjustment of the default value of the second patient parameter that is an accurate representation of the second patient parameter (para. 8, 20, 63, 83, 97, 101, 129-131, 133, 137 of Hickle; note defaults can be changed by the user and the UI also presents constant notification of any changes made to system settings so that all potential users of the system may be aware that certain defaults have been abandoned. Also, note that if a user enters a value for a patient's age as two years and a value for the same patient's weight as 300 pounds, then the system software would prompt the user for additional confirmation of his entry before proceeding.); and
causing delivery of the medication to the patient via the infusion device based on at least the second value (para. 130-134 & 141 of Hickle; note the delivery system administering drugs according to confirmed values).
Hickle does not disclose that the patient parameters are of the patient. As such, Hickle does not expressly disclose determining, based on the entered first value of the first patient parameter, a default value of the second patient parameter, wherein the determining comprises:  retrieving the default value of the second patient parameter from a data storage in communication with the display, the data storage comprising one or more default values corresponding to each patient parameter of the one or more patient parameters; presenting, on the display of the infusion device, the determined default value of the second patient parameter. 

Hultgren discloses that the patient parameters are of the patient, and determining, based on the entered first value of the first patient parameter, a default value of the second patient parameter, wherein the determining comprises:  retrieving the default value of the second patient parameter from a data storage in communication with the display, the data storage comprising one or more default values corresponding to each patient parameter of the one or more patient parameters; presenting, on the display of the device, the determined default value of the second patient parameter (para. 218 & 219 and Fig. 33 of Hultgren; the parameters may be retrieved from a database. Additionally, in some embodiments, at least some of the parameters are received by loading default values (which may be based on measured parameters of the digital dental model 120 or other parameters (e.g., patient age, gender, height, etc.)). ). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned features of Hultgren within Hickle.  The motivation for doing so would have been to determine the appropriate treatment (para. 219-220 of Hultgren).
(B) Referring to claim 11, Hickle discloses further comprising: determining, based on the first value and the second value, a dose of the medication to be delivered to the patient (para. 129-131 & 141 of Hickle).  
(C) Referring to claim 12, Hickle discloses wherein the first patient parameter is an age of the patient, and wherein the second patient parameter is a height of the patient (para. 129 of Hickle).  
(D) Referring to claim 13, Hickle discloses wherein the default value of the height of the patient, determined based on the entered first value of the age of the patient, is closer to the entered second value of the height of the patient than a predetermined default value of the height of the patient that is not based on the entered first value of the age of the patient (para. 129-131 & 133 of Hickle).  
(E) Referring to claim 15, Hickle discloses further comprising: presenting on the display, a first default value of the first patient parameter before receiving the first entry, wherein the first value of the first patient parameter is lower than the first default value of the first patient parameter, and wherein the default value of the second patient parameter is lower than a second default value of the second patient parameter corresponding to the first default value of the first patient parameter (para. 86, 129, 131, and 141 of Hickle).  
(F) Referring to claim 16, Hickle discloses further comprising: presenting, on the display of the infusion device, a third patient parameter of the one or more patient parameters; 37Via EFSDocket No.: 45004-204001US/P-22766.US02 Filing Date: September 16, 2020Customer No.: 110823 determining a third default value of the third patient parameter based on one or more of the entered first value of the first patient parameter and the entered second value of the second patient parameter; and presenting, on the display of the infusion device, the determined third default value of the third patient parameter (para. 129-131, Figures 20 & 21 of Hickle).  
(G) Referring to claim 17, Hickle discloses further comprising receiving a third entry, the third entry including a third value of the third patient parameter, the third value being an adjustment of the third default value of the third parameter that is an accurate representation of the third patient parameter (para. 129-133 of Hickle).  
(H) Referring to claim 18, Hickle discloses wherein the first patient parameter is an age of the patient, wherein the second patient parameter is a height of the patient, and wherein the third patient parameter is a weight of the patient (Fig. 21 of Hickle).
(I) Claim 1 differs from claim 10 by reciting: “A system, comprising: a display of an infusion device configured to deliver a medication to a patient, the display configured to present one or more patient parameters of a patient; at least one data processor; and at least one memory storing instructions which, when executed by the at least one data processor, result in operations comprising….“(Fig. 1, abstract, para. 60 & 61 of Hickle). Claim 19 differs from claim 10 by reciting: “A non-transitory computer-readable storage medium including program code, which when executed by at least one data processor, cause operations comprising….“ (Fig. 1, abstract, para. 60 & 61 of Hickle).
	The remainder of claims 1 and 19 repeat substantially the same limitations as claim 10, and are therefore rejected for the same reasons given above.
(J) Claims 2-4, 6-9 and 20 repeat substantially the same limitations as claims 11-13 and 15-18, and are therefore rejected for the same reasons given above.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 10, and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's additional arguments filed 3/25/22 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed hereinbelow in the order in which they appear in the response filed 3/25/22.
(1) Applicant requests withdrawal of the 35 U.S.C. 101 rejections.

(A) As per the first argument, see 101 rejection above. Regarding the additional limitations directed to retrieving the default value from a data storage, all of which the Examiner submits merely add insignificant extra-solution activity to the abstract idea or are claimed in a merely generic manner (e.g., at a high level of generality), the Examiner further submits that such steps are not unconventional as they merely consist of Storing and retrieving information in memory.  See MPEP 2106.05(d)(II).  
Regarding the additional limitation of causing delivery of the medication to the patient via the infusion device, the Examiner submits that a claim limitation can integrate a judicial exception by applying or using the judicial exception(s) to effect a particular treatment or prophylaxis for a disease or medical condition. In this case, the treatment or prophylaxis limitation is not “particular”, i.e., specifically identified so that it does not encompass all applications of the judicial exception(s).
In addition, the computer components are recited at a high level of generality and perform the basic functions of a computer (in this case, presenting data, receiving data, and determining data) that would be needed to apply the abstract idea via computer. Merely using generic computer components to perform the above identified basic computer functions to practice or apply the judicial exception does not constitute a meaningful limitation that would amount to significantly more than the judicial exception, even though such operations could be performed faster than without a computer.
Regarding BASCOM, the court agreed that the additional elements were generic computer, network, and Internet components that did not amount to significantly more when considered individually, but explained that the district court erred by failing to recognize that when combined, an inventive concept may be found in the non-conventional and non-generic arrangement of the additional elements, i.e., the installation of a filtering tool at a specific location, remote from the end-users, with customizable filtering features specific to each end user. It is unclear what is non-conventional and non-generic about the arrangement of the additional elements in Applicant’s case.
The claims here are unlike the claims in Enfish.  In Enfish, the claims at issue focused not on asserted advances in uses to which existing computer capabilities could be put, but on a specific improvement—a particular database technique—in how computers could carry out one of their basic functions of storage and retrieval of data.  The present case is different: the focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited but not applied prior art teaches automatic setting of imaging parameters (WO 2020165449 A1).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENA NAJARIAN whose telephone number is (571)272-7072. The examiner can normally be reached Monday - Friday 9:30 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LENA NAJARIAN/Primary Examiner, Art Unit 3686